DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

  
Independent claims 32, 40, 46 and dependent claims 33-39, 41-45, 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,853,824B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope and all the elements of the claims read on the claims of U.S. Patent No. 10,853,824B2.   
Current Application 17/107,261                                           U.S. Patent No. 10,853,824B2
32. An apparatus to estimate a media audience size, the apparatus comprising: a weight calculator to: calculate a first household-level weight for a first household based on (a) a demographics distribution of a sub-population corresponding to a population and (b) a target value total vector constructed from aggregate demographics of the population; and a population predictor to: weight (1) first demographics of a first member of the first household and (2) second demographics of a second member of the first household using the first household level weight; and reduce an amount of computations executed by the apparatus without calculating individual-level weights by estimating the media audience size based on the weighted first demographics and the weighted second demographics. 

33. The apparatus as defined in claim 32, wherein the weight calculator is to calculate the first household-level weight by performing an iterative proportional fitting based on an initial weight for the first household, the target value total vector, and a constraint matrix. 



35. The apparatus as defined in claim 32, wherein the weight calculator is to calculate a second household-level weight for a second household based on the demographics distribution of the sub-population and the aggregate demographics of the population. 

36. The apparatus as defined in claim 32, wherein the population predictor is to weight (1) third demographics of a first member of a second household and (2) fourth demographics of a second member of the second household, the third demographics different from the fourth demographics. 

37. The apparatus as defined in claim 36, wherein the population predictor is to estimate the media audience size is based further on the weighted third demographics and the weighted fourth demographics. 

38. The apparatus as defined in claim 32, wherein the first demographics of the first member of the first household include a first demographic constraint associated with the first member. 

39. The apparatus as defined in claim 32, wherein the population predictor is to: associate a tuning event of the first household with the first household-level weight; associate the tuning event with the first demographics of the first member and the second demographics of the second member; and scale up the first demographics and the second demographics by the first household-level weight to measure the media audience of the population for the tuning event. 

40. A non-transitory computer-readable storage medium comprising computer-readable instructions that, when executed, cause at least one processor to: calculate a first household-level weight for a first household based on (a) a demographics distribution of a sub-population corresponding to a population and (b) a target value total vector constructed from aggregate demographics of the population; and a population predictor to: weight (1) first demographics of a first member of the first household and (2) second demographics of a second member of the first household using the first household level weight; and 

41. The non-transitory computer-readable storage medium as defined in claim 40, wherein the computer-readable instructions, when executed, further cause the processor to calculate the first household-level weight by performing an iterative proportional fitting based on an initial weight for the first household, the target value total, and a constraint matrix. 

42. The non-transitory computer-readable storage medium as defined in claim 40, wherein the computer-readable instructions, when executed, further cause the processor to calculate a second household-level weight for a second household based on the demographics distribution of the sub-population and the aggregate demographics of the population. 

43. The non-transitory computer-readable storage medium as defined in claim 40, wherein the computer-readable instructions, when executed, further cause the processor to weight (1) third demographics of a first member of a second household and (2) fourth demographics of a second member of the second household, the third demographics different from the fourth demographics. 

44. The non-transitory computer-readable storage medium as defined in claim 43, wherein the computer-readable instructions, when executed, further cause the processor to estimate the media audience size is based on the weighted third demographics and the weighted fourth demographics. 

45. The non-transitory computer-readable storage medium as defined in claim 40, wherein the computer-readable instructions, when executed, further cause the processor to: associate a tuning event of the first household with the first household-level weight; associate the tuning event with the first demographics of the first member and the second demographics of the second member; and scale up the first demographics and the second demographics by the first household-level weight to measure the 

46. A method to estimate a media audience size, the method comprising: calculating a first household-level weight for a first household based on (a) a demographics distribution of a sub-population corresponding to a population and (b) a target value total vector constructed from aggregate demographics of the population; weighing (1) first demographics of a first member of the first household and (2) second demographics of a second member of the first household using the first household level weight; and reducing an amount of computations executed by a processor without calculating individual-level weights by estimating the media audience size based on the weighted first demographics and the weighted second demographics. 

47. The method as defined in claim 46, further including calculating the first household-level weight by performing an iterative proportional fitting based on an initial weight for the first household, the target value total, and a constraint matrix. 

48. The method as defined in claim 46, further including calculating a second household-level weight for a second household based on the demographics distribution of the sub-population and the aggregate demographics of the population. 

49. The method as defined in claim 46, further including weighing (1) third demographics of a first member of a second household and (2) fourth demographics of a second member of the second household, the third demographics different from the fourth demographics. 

50. The method as defined in claim 49, further including estimating the media audience size is based further on the weighted third demographics and the weighted fourth demographics. 

51. The method as defined in claim 46, further including: associating a tuning event of the first household with the first household-level weight; associating the tuning event with the first demographics of the first member and the second demographics of the second member; and scaling up the first demographics and the second demographics by the first household-level weight to measure the 


    2. The apparatus as defined in claim 1, wherein the weight calculator is to calculate a second household-level weight for a second household based on the demographics distribution of the sub-population and 
    3. The apparatus as defined in claim 1, wherein the first demographics of the first member of the first household includes a first demographic constraint associated with the first member, and the second demographics of the second member of the first household includes a second demographic constraint associated with the second member. 
    4. The apparatus as defined in claim 1, wherein the population predictor is to: associate a tuning event of the first household with the first household-level weight; associate the tuning event with the first demographics of the first member and the second demographics of the second member; and scale up the first demographics and the second demographics by the first household-level weight to measure the media audience of the population for the tuning event. 
    5. The apparatus as defined in claim 1, wherein the population predictor is to estimate the constraint matrix based on the demographics of the members of the sub-population. 
    6. The apparatus as defined in claim 5, further including a sub-population determiner to construct the constraint matrix by: assigning a map to the first household as a column of the constraint matrix; assigning a demographic constraint as a row of the constraint matrix; and inserting a value indicative of a quantity of members of the first household associated with the demographic constraint as an element in the column and the row of the constraint matrix. 
    7. The apparatus as defined in claim 1, wherein the weight calculator is to reduce an amount of computations executed by the processor by measuring an audience of the population by utilizing tuning data collected from the first household of the sub-population without collecting consumption data from the members of the sub-population. 
    8. The apparatus as defined in claim 1, wherein the population predictor is to: weight the first demographics of the first member by multiplying the first demographics by the first household-level weight, the weighted first demographics representing a first quantity of members of the population having the first demographics; and weight the second 
    9. A non-transitory computer-readable storage medium comprising computer-readable instructions that, when executed, cause a processor to: calculate a first household-level weight for a first household based on (a) a demographics distribution of a sub-population of a population and (b) a target value total constructed from aggregate demographics of the population, the calculating including performing an iterative proportional fitting based on an initial weight for the first household, the target value total, and a constraint matrix; weight (1) first demographics of a first member of the first household and (2) second demographics of a second member of the first household using the first household level weight; and reduce an amount of computations executed by the processor without calculating individual-level weights by estimating a media audience size based on the weighted first demographics and the weighted second demographics. 
    10. The non-transitory computer-readable storage medium as defined in claim 9, wherein the computer-readable instructions, when executed, further cause the processor to: calculate a second household-level weight for a second household based on the demographics distribution of the sub-population and the aggregate demographics of the population; weight (1) third demographics of a first household member of the second household and (2) fourth demographics of a second household member of the second household, the third demographics different from the fourth demographics; and estimate the media audience size based on the weighted third demographics and the weighted fourth demographics. 
    11. The non-transitory computer-readable storage medium as defined in claim 9, wherein the first demographics of the first member of the first household include a first demographic constraint associated with the first member, and the second demographics of the second member of the first household include a second demographic constraint associated with the second member. 
    12. The non-transitory computer-readable storage medium as defined in claim 9, wherein the computer-readable instructions, when executed, further cause the processor to: associate a tuning event of the first household with the first household-level weight; associate the tuning event with the first demographics 
    13. The non-transitory computer-readable storage medium as defined in claim 9, wherein to estimate the demographics distribution, the computer-readable instructions, when executed, further cause the processor to construct the constraint matrix based on the demographics of the members of the sub-population. 
    14. The non-transitory computer-readable storage medium as defined in claim 13, wherein to construct the constraint matrix, the computer-readable instructions, when executed, further cause the processor to: assign the first household as a column of the constraint matrix; assign a demographic constraint as a row of the constraint matrix; and insert a value indicative of a quantity of members of the first household associated with the demographic constraint as an element in the column and the row of the constraint matrix. 
    15. The non-transitory computer-readable storage medium as defined in claim 9, wherein to reduce the amount of computations executed by the processor, the computer-readable instructions, when executed, cause the processor to measure an audience of the population by utilizing tuning data collected from the first household of the sub-population without collecting consumption data from the members of the sub-population. 
    16. The non-transitory computer-readable storage medium as defined in claim 9, wherein to weight the first demographics of the first member, the computer-readable instructions, when executed, further cause the processor to multiply the first demographics by the first household-level weight; and wherein to weight the second demographics of the second member, the computer-readable instructions, when executed, further cause the processor to multiply the second demographics by the first household-level weight, the weighted first demographics representing a first quantity of members of the population having the first demographics, the weighted second demographics representing a second quantity of members of the population having the second demographics. 
    17. An apparatus to estimate a media audience size, the apparatus comprising: means for calculating a first household-level weight for a first household based on (a) a demographics distribution of a sub-population of the population and (b) a target value total constructed 
    18. The apparatus as defined in claim 17, wherein the calculating means is to calculate a second household-level weight for a second household based on the demographics distribution of the sub-population and aggregate demographics of a population, the weighting means to weight (1) third demographics of a first member of the second household and (2) fourth demographics of a second member of the second household, the third demographics different from the fourth demographics, the weighting means to estimate the demographics distribution of the population based on the weighted third demographics and the weighted fourth demographics. 
    19. The apparatus as defined in claim 17, wherein the first demographics of the first member of the first household includes a first demographic constraint associated with the first member, and the second demographics of the second member of the first household includes a second demographic constraint associated with the second member. 
    20. The apparatus as defined in claim 17, wherein the weighting means is to: associate a tuning event of the first household with the first household-level weight; associate the tuning event with the first demographics of the first member and the second demographics of the second member; and scale up the first demographics and the second demographics by the first household-level weight to measure the media audience of the population for the tuning event.





	
In re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claim(s) 32-39 do not fall within at least one of the four categories of patent eligible subject matter because whereas the preamble of the claims is directed to an "apparatus" but the claim elements appear to be directed to software.  Therefore, the claimed invention is directed to non-statutory subject matter.  In paragraph [0092], the “weight calculator” and "population predictor” can still be interpreted as pure software. Furthermore, contrary to the argument made by some applicants, use of the word "apparatus" in the preamble does not inherently mean that the claim is directed to a machine. Only if at least one of the claimed elements of the apparatus is a physical part of a device can the apparatus as claimed constitute part of a device or combination of devices to be a machine within the meaning of 101.  The claims also do not recite at least one of the claimed elements of the apparatus is a physical part of a device to constitute part of a device or combination of devices to be a machine within the meaning of 101.  The applicant's specification does not clearly define the terms “weight calculator” and "population predictor” as excluding software.  Applicant's specification, filed 11/30/2021 paragraph [0092] states that said elements are realized by a computer executing software.  The fact that the applicant’s specification suggests to one of ordinary skill that said elements may be reasonably implemented as purely software then the claim is also rejected as a system of software per se, failing to fall within a statutory category of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or n	onobviousness.

Claims 32, 35-37, 39-40, 42-46, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver; James R. et al. US 20130198125 A1 (hereafter Oliver) and in further view of Kirillov; Roman et al. US 20160165277 A1 (hereafter Kirillov). 
Regarding claim 32, “an apparatus to estimate a media audience size, the apparatus comprising: a weight calculator to: calculate a first household-level weight for a first household based on (a) a demographics distribution of a sub-population corresponding to a population and (b) a target value total vector constructed from aggregate demographics of the population” Oliver para 88, 169-178 and Fig. 1800 teaches an apparatus to estimate a media audience size as an audience measurement system 102; para 30-32, para 45 and Fig 3 disclose a weighter for processing panelist data wherein panelist data is related to a user device or physical location (e.g., household) at which a meter is installed for collecting panelist data; para 32, 75 and Fig. 3 disclose assigning weights to a plurality of panelists based on first estimated characteristics (i.e., demographics), a sample selector to select a subset of the panelists based on the weights, and a sample re-weighter to re-weight the selected panelists based on second estimated 
Regarding”a population predictor to: weight (1) first demographics of a first member of the first household and (2) second demographics of a second member of the first household using the first household level weight; and reduce an amount of computations executed by the apparatus without calculating individual-level weights by estimating the media audience size based on the weighted first demographics and the weighted second demographics” Oliver para 50-54 teaches estimating population wherein universe estimator 104 of FIG. 1 generates an estimate of online audiences, including the demographics, locations, and/or behaviors of online audiences. In some examples, the universe estimator 104 provides an independent and/or continuous enumeration study to provide current estimates of an online population; para 32, 74-75 and Fig. 17 – producing a panel representative of population by utilizing data for a smaller subset of panelists. With respect to “reduce an amount of computations executed by the apparatus”, Oliver teaches utilizing a sample size data in addition to weighted data for a limited number of panelists (i.e., panelist data is related to a user device or physical location (e.g., household) at which a meter is installed for collecting panelist data) that corresponds to reducing the amount of computations performed by an audience measurement device in order to calculate a population. As such, Oliver teaches 
Regarding the deficiency of Oliver with respect to the term “vector”, in an analogous art, Kirillov teaches vectors representing population characteristics including demographics to estimate large 
[0055] FIG. 4B illustrates example components of the system 200 of FIG. 4A. The system 200, as noted above, may be applied to measurement and analysis of media consumption metrics including a metric that is a continuous variable, such as the number of times an individual has been exposed to a sponsored content segment (which may range from zero to a very large number), or to a metric that is a binomial variable such as reach, which takes a value of zero or one. However, in the description that follows, the various modules of the system will be described primarily with respect to the problem of estimating large population viewing based on observed television event viewing data from a high quality panel, where the panel data are used to train a model that subsequent to training, is applied to data from the large population. The system further may be used to estimate media consumption metrics such as reach and incremental reach and TRP. 
[0056] The system 200 may be used to provide an estimate of reach (and incremental reach) for arbitrary population subsets or sectors based on one or more characteristics X of the population or population subset or sector. Thus, a population may be divided according to those viewers having one or more characteristics X in common. In this approach, vector Xi represents population characteristics (variables), both demographics and viewing habits.
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliver for receiving data from households comprising audience identification data to compile statistical viewing data from multiple households and to estimate a population by utilizing only a subset of known data by further incorporating known elements of Kirillov for utilizing vectors representing population characteristics including demographics to estimate large population viewing based on data from a high quality panel (subset of the population) in order to reduce the amount of calculations necessary to predict a total population more efficiently with a higher level of accuracy. 
Regarding claim 35, “wherein the weight calculator is to calculate a second household-level weight for a second household based on the demographics distribution of the sub-population and the aggregate demographics of the population” further rejected on obviousness grounds as discussed in the rejection of claim 32 wherein Oliver teaches data is processed by a multiple weight calculators para 30-32, para 45 and Fig 3 disclose a weighter for processing panelist data wherein panelist data is related to a user device or physical location (e.g., household) at which a meter is installed for collecting panelist data; 
Regarding claim 36, “wherein the population predictor is to weight (1) third demographics of a first member of a second household and (2) fourth demographics of a second member of the second household, the third demographics different from the fourth demographics
Regarding claim 37, “wherein the population predictor is to estimate the media audience size is based further on the weighted third demographics and the weighted fourth demographics” is further rejected on obviousness grounds as discussed in the rejection of claims 32, 35-36 wherein Oliver further teaches demographic data comprises a plurality of identifiers (i.e., more than six identifiers) (e.g., race, age, income, location, education level, gender)(para 27) such that a single person may be associated with more than one demographic identifier and further teaches providing weighted audience characteristic data for each of multiple demographic groups (para 73) in order to generate audience data for a plurality of demographic groups. See also Oliver teaches data is processed by a multiple weight calculators para 30-32, para 45 and Fig 3 disclose a weighter; Oliver para 66 also teaches demographic data is weighted because the behavior of a first panelist who represents a larger portion of the universe than a second panelist will be weighted more heavily (e.g., multiplied by a larger factor) than the activities of the second panelist. See also Kirillov para 56 - [0056] The system 200 may be used to provide an estimate of reach (and incremental reach) for arbitrary population subsets or sectors based on one or more characteristics X of the population or population subset or sector. Thus, a population may be divided according to those viewers having one or more characteristics X in common. In this approach, vector Xi represents population characteristics (variables), both demographics and viewing habits. 
Regarding claim 39, “wherein the population predictor is to: associate a tuning event of the first household with the first household-level weight; associate the tuning event with the first demographics of the first member and the second demographics of the second member; and scale up the first demographics and the second demographics by the first household-level weight to measure the media audience of the population for the tuning event” is further rejected on obviousness grounds as discussed in the rejection of claims 32, 35-37 wherein Oliver further teaches obtaining panelist data comprises associated television viewing activity (Oliver para 41, 58) and wherein a person of ordinary skill in the art would have reasonably inferred that television viewing typically comprises tuning data (Kirillov para 21). See also Oliver para 66 
Regarding the non-transitory computer-readable storage medium claims 40, 42-45, claims are grouped and rejected with the apparatus claims 32, 35-37 and 39 because the elements of the apparatus are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the apparatus are easily converted into steps performed by a computer readable medium by one skilled in the art. 
Regarding the method claims 46, 48-51, claims are grouped and rejected with the apparatus claims  32, 35-37 and 39 because the elements of the apparatus are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because the elements of the apparatus are easily converted into steps of a method by one skilled in the art. 

Claims 34, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver; James R. et al. US 20130198125 A1 (hereafter Oliver) and in further view of Kirillov; Roman et al. US 20160165277 A1 (hereafter Kirillov) and in further view of Perez Perez; Albert R. et al. US 20120072469 A1 (hereafter Perez).
Regarding claim 34, “wherein the population predictor is to estimate the constraint matrix based on the demographics of the members of the sub-population” Oliver and Kirillov disclose a population 
In an analogous art, Perez discloses the deficiency of Oliver and Kirillov wherein a constraint is interpreted as a control that limits or restricts such that a demographic is limited or restricted as disclosed by Perez (paragraph 0062 - panelists are identified based on race, marital status, income, and/or education) and wherein the combination of prior art as discussed in the rejection of claim 1 determine a demographics for each member of the household (e.g., panelists are determined); para 16 - The classification, or tree-based, approaches based on independent variables facilitate first segmenting the demographic data on the basis of behavioral variables and demographics to assess the degree of demographic matches within each distinct group (e.g., behavior-based groups) and then applying adjustments only to demographic data in need of correction, rather than affecting an entire distribution as would otherwise be done using known linear approaches.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliver and Kirillov receiving data from households comprising audience identification data to compile statistical viewing data from multiple households and to estimate a population by utilizing only a subset of known data by further incorporating known elements of Perez for obtaining panelist data from plurality of households wherein obtaining panelist information for the use of matrices based on the demographics of the members for which content exposure data was obtained in order to incorporate classification, or tree-based, approaches based on independent variables facilitate first segmenting the demographic data on the basis of behavioral variables and demographics to assess the degree of demographic matches within each distinct group (e.g., behavior-based groups) and then applying adjustments only to demographic data in need of correction, rather than affecting an entire distribution as would otherwise be done using known linear approaches.
Regarding claim 38, “wherein the first demographics of the first member of the first household include a first demographic constraint associated with the first member” is further rejected on obviousness grounds as discussed in the rejection of claim 32 34 wherein Oliver and Kirillov disclose a population predictor utilizing demographics of the members of the sub-population but do not use the term “demographic constraint.” More importantly, Oliver further teaches demographic data comprises a plurality of identifiers (i.e., more than six identifiers) (e.g., race, age, income, location, education level, gender) (para 27) such that a single person may be associated with more than one demographic identifier and further teaches providing weighted audience characteristic data for each of multiple demographic groups (para 73) in order to generate audience data for a plurality of demographic groups.
In an analogous art, Perez discloses the deficiency of Oliver and Kirillov wherein a constraint is interpreted as a control that limits or restricts such that a demographic is limited or restricted as disclosed by Perez (paragraph 0062 - panelists are identified based on race, marital status, income, and/or education) and wherein the combination of prior art as discussed in the rejection of claim 1 determine a demographics for each member of the household (e.g., panelists are determined); para 16 - The classification, or tree-based, approaches based on independent variables facilitate first segmenting the demographic data on the basis of behavioral variables and demographics to assess the degree of demographic matches within each distinct group (e.g., behavior-based groups) and then applying adjustments only to demographic data in need of correction, rather than affecting an entire distribution as would otherwise be done using known linear approaches.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oliver and Kirillov receiving data from households comprising audience identification data to compile statistical viewing data from multiple households and to estimate a population by utilizing only a subset of known data by further incorporating known elements of Perez for obtaining panelist data from plurality of households wherein obtaining panelist information for the .
Allowable Subject Matter
Claims 41, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421